Case 3:19-cv-00424-DWD Document 40 Filed 03/11/21 Page 1 of 3 Page ID #314




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 FARM CREDIT LEASING                      )
 SERVICES CORPORATION,                    )
                                          )
                     Plaintiff,           )
                                          )         Case No. 19-cv-424-DWD
 vs.                                      )
                                          )
 CHAD E. NALLEY,                          )
                                          )
                     Defendant.           )

                 ORDER ON MOTION FOR DEFAULT JUDGMENT

DUGAN, District Judge:

       On April 15, 2019, Plaintiff Farm Credit Leasing Services Corporation (“Farm

Credit Leasing”) filed suit against Defendant Chad E. Nalley related to two tractor leases.

In 2014, Farm Credit Leasing entered into a commercial equipment lease agreement with

Nalley for a 2011 New Holland Tractor. Nalley agreed to make one payment of $31,000.00

in September 2014 followed by six annual payments of $17,249.05. In 2015, the parties

entered into a second lease for a 2010 New Holland Tractor. Nalley agreed to make one

payment of $20,000.00 to be followed by four annual payments of $18,469.05. Nalley

failed to make all the required payments on the tractors, and Farm Credit Leasing filed

suit to recover the remaining amounts due. Farm Credit Leasing sought money damages

for breach of the lease agreements and unjust enrichment and possession of the tractors

through a claim for replevin. Farm Credit Leasing has since recovered possession of the

tractors and is no longer pursuing its claim for replevin.
Case 3:19-cv-00424-DWD Document 40 Filed 03/11/21 Page 2 of 3 Page ID #315




       The undersigned enjoys subject matter jurisdiction pursuant to the federal

diversity statute, 28 U.S.C. § 1332. The parties are completely diverse, and the requisite

amount in controversy is alleged. Venue is proper under 28 U.S.C. § 1391 because events

giving rise to the claims in this action occurred in this district.

       Defendant was served personally on June 4, 2019. (Doc. 12). He failed to answer

or otherwise defend this action, and Farm Credit Leasing secured an entry of default

against him on September 6, 2019. (Doc. 20). Plaintiff mailed a copy of the default to

Defendant at his last known address. (Doc. 21). By motion dated February 17, 2021, Farm

Credit Leasing now seeks entry of a default judgment against Nalley. The motion for

default judgment seeks damages for the breach of the leases rather than for unjust

enrichment. See e.g., Cohen v. American Sec. Ins. Co., 735 F.3d 601, 615 (allowing claim for

unjust enrichment damages pleaded in the alternative to a breach of contract claim but

explaining that damages for both are not recoverable simultaneously for the same claim).

A copy of the motion was sent to Defendant at his last known address. To date, Nalley

has not appeared, filed an answer, or responded to the motion for default judgment.

       Attached to the motion is an affidavit of Kathy Schiroo, a Special Assets Senior

Portfolio Analyst at Farm Credit Leasing. (Doc. 39-1). Ms. Schiroo confirmed the facts

alleged in the complaint and avers that $81,734.08 remains due and owing under the 2011

lease and $34,575.80 remains due and owing under the 2010 lease. These balances remain

after the repossessed tractors were sold through public, commercially reasonable sales.

Farm Credit Leasing also seeks attorneys’ fees, supported by an affidavit from Plaintiff’s
Case 3:19-cv-00424-DWD Document 40 Filed 03/11/21 Page 3 of 3 Page ID #316




counsel, in the amount of $10,787.81. (Doc. 39-2). Farm Credit Leasing also requests costs

in the amount of $485.00. (Doc. 39-1).

       The Court FINDS that Farm Credit Leasing properly secured a Rule 55(a) entry of

default. The motion for default judgment comports with Rule 55(b)(2), which governs

entries of default judgment by the Court, and with Rule 54(c), which requires that default

judgments not grant relief different in kind from or exceed in amount what was sought

in the pleadings. Accordingly, the Court GRANTS Farm Credit Leasing’s motion for

default judgment (Doc. 38). The Clerk of Court shall enter judgment in the amount of

$127,582.69 in favor of Plaintiff Farm Credit Leasing Services Corporation and against

Defendant Chad E. Nalley. That total is comprised of $116,309.88 in damages for breach

of the leases, $10,787.81 for attorneys’ fees, and $485.00 in costs. The Clerk of Court is then

directed to close this case.

       SO ORDERED.

       Dated: March 11, 2021



                                                          ______________________________
                                                          DAVID W. DUGAN
                                                          United States District Judge
